Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 27 July 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best friend
Washington July 27th 1804

At length I am able to answer your kind letter of the sixteenth our dear Baby has been extremely ill the last three or four days cutting teeth he was so bad yesterday we were considerably alarmed but I thank God he is much better to day and two of the teeth are through I never in my life saw a Child suffer so much I hope he will not have any more untill the cold weather sets in—
The Alert is not yet arrived I wonder you did not send me some Cheese I assure you it would have been very acceptable as we have had none here since you left us—I am sorry the “delicious Article” you mention is not to be had as it disappoints me of a trimming for some window Curtains which Mrs. Hellen intended to paint me it is however of no consequence—
I do not know what Miss Kirklands  name was but I remember to have heard something about her not very much to her advantage Frank I presume is not afraid of trifles she is I have understood a perfect Godwinian.
I am sorry Mrs. Beales is so ill I hope she has recover’d ere this time is Miss Ann married?—
I am sorry Dr. Phipps is Building so near us it is no advantage to have his Lady for a Neighbour—
Adieu my beloved friend unite with me in prayers to the Almighty for the health of our beloved and Children and believe me your most affectionate & faithful
L C Adams